Citation Nr: 0025429	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
blindness of the left eye, based on additional disability due 
to VA hospitalization in November 1992.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.







The current appeal arose from a March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for blindness of the 
left eye, based on additional disability due to VA 
hospitalization in November 1992.

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO for further development and adjudicative actions in 
May 1998 and August 1999.

The RO affirmed the determination previously entered in June 
2000.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for blindness of the 
left eye, based on additional disability due to VA 
hospitalization in November 1992 is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for blindness of the 
left eye, based on additional disability due to VA 
hospitalization in November 1992 is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An April 1989 VA general medical examination of the veteran 
concluded in a pertinent diagnosis of diabetes mellitus.  He 
reported vision problems.

A special VA ophthalmological examination of the veteran was 
conducted in April 1989.  He presented with complaints of 
decreased vision for the past year and glasses that were 15 
years old.  He was a noninsulin dependent diabetic with 
diabetes mellitus for 32 years.  He had a history of focal 
laser treatment to both eyes in 1988.  He had a history of a 
cataract on the right eye with no prior surgery.  Corrected 
vision bilaterally was 20/25.  The examination concluded in a 
diagnostic impression of nonproliferative diabetic 
retinopathy.

A September 1992 VA outpatient treatment report shows right 
visual acuity was 20/200, and count fingers at 5 feet in the 
left eye.

The veteran was hospitalized by VA during October and 
November 1992.  He was reported to have severe proliferative 
diabetic retinopathy bilaterally,  He had had neovascular 
prones of the disk off the disk and posterior pole.  He had 
also had old vitreous hemorrhage.  He had had panretinal 
fluid coagulation in the right eye in August and 
September1992.  He reported he had had poor vision in both 
eyes for greater than one year.  On examination he had 
gliotic membranes with a tractional retinal detachment in the 
left eye.  His past medical history was significant for 
hypertension which was controlled with medicine with 
diagnosis three months before.  He had had diabetes for 28 
years.  During admission he underwent posterior pars plana 
vitrectomy, membrane peel, subretinal fluid drainage and gas 
fluid exchange, all in the left eye under general anesthesia.  
The discharge diagnosis was tractional retinal detachment of 
the left eye.

A December 1993 VA outpatient treatment report shows the 
veteran had no light perception in the left eye and 10/140 in 
the right eye.

In April 1994 the veteran filed a claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for blindness of the left eye, based on 
additional disability due to VA hospitalization in November 
1992.

A July 1994 VA aid and attendance/housebound examination 
report shows right eye visual acuity of hand movement at 6 
feet, and no light perception in the left eye.

VA conducted a special ophthalmological examination of the 
veteran in January 1999.  He presented as a legally blind 
veteran.  He had had 40+ years of insulin-dependent diabetes 
mellitus.  His claim was that he had cataract extraction 
removal by VA which left him with no light perception in the 
left eye.  The examiner recorded he would concur that the 
veteran has light perception in the right eye, but no light 
perception in the left eye.

The examination concluded in a diagnosis of proliferative 
diabetic retinopathy with no light perception in the right 
eye.  The examiner commented that the veteran was legally 
blind.  It was his impression that this was an end-stage 
situation, and that the proliferative diabetic retinopathy 
could have led to internal bleeding which left the veteran 
with no light perception.  The examiner added that any 
surgical intervention to preserve vision for any period of 
time was a high-risk event which was not successful in this 
situation.

VA conducted a special ophthalmological examination of the 
veteran in September 1999.  The examiner recorded that the 
veteran presented with a history of tractional retinal 
detachment in the left eye.  He had a procedure done in 
November 1992 in which a posterior pars plana vitrectomy, 
membrane peel, subretinal fluid drainage and gas fluid 
exchange all were performed in the left eye with severe 
proliferative diabetic retinopathy bilaterally.  He had had 
neovascular frons of the disc and panretinal fluid 
coagulation.  He had had poor vision for a long time and it 
was decided to remove the frons which would help in the 
tractional retinal detachment in the left eye.  He was 
hypertensive as well.  

The examination concluded in a diagnosis of proliferative 
diabetic retinopathy with multiple eye surgeries in both 
eyes, no light perception in right eye, hand motion in the 
left eye, and legal blindness secondary to diabetes mellitus.

In a June 2000 addendum to the September 1999 VA examination 
report, the examiner responded to the questions posed by the 
Board in its previous remand of the case to the RO for 
further development.  The first question was whether it was 
at least as likely as not that the veteran's current eye 
disability (blindness) was the end result of the November 
1992 surgery.  The examiner responded that the veteran was 
experiencing declining vision due to proliferative diabetic 
retinopathy.  Several procedures were performed on both eyes 
to arrest the downhill course.  The blindness that resulted 
was not as likely to have been caused by the surgery.  The 
hemorrhages that occurred after surgery could and most likely 
would have happened.  The previous surgical interventions had 
postponed this unfortunate event.

The second question posed by the Board was that, if so, was 
the veteran's blindness a "necessary consequence" (that is, 
something that was certain to result from, or was intended to 
result from, the surgical treatment administered) of the 
November 1992 surgery.  The examiner responded by all means 
no.  The examiner noted that the procedure was performed to 
prolong the veteran's usable vision.

The third question posed by the Board was did the evidence 
establish that the November 1992 surgery permanently 
aggravated the veteran's left eye disability beyond that 
which would be considered a necessary consequence of the 
surgery.  The examiner responded that again, it was medically 
decided to try this procedure.  The risks were explained to 
the veteran, and it was decided to continue treatment.

A substantial quantity of VA medical records dated during the 
last several years including references to treatment of the 
veteran for his vision problems has been associated with the 
claims file.



Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent law and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation ...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.





In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.





The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1992) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

A review of the record discloses that the development 
requested by the Board in its August 1999 (and previous) 
remand has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specifically, the RO obtained additional 
examination of the veteran with a medical opinion pertaining 
to the issue on appeal.  The RO also afforded the veteran the 
opportunity to identify and/or submit additional evidence in 
support of his appeal.

The RO scheduled and the veteran attended official 
examination for VA compensation purposes which included a 
review of his complete evidentiary record.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that 
the development completed in this case is in full compliance 
with the Board's remand instruction, and that no prejudice 
resulted from the obtaining of a VA examination in addition 
to a medical opinion.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Stegall, supra.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed more than 
three years before October 1, 1997 (April 1994), the 
provisions of 38 U.S.C.A. § 1151 in effect from October 1, 
1997  forward are inapplicable to the claim.  See VAOPGCPREC 
40-97.


As to the claim for compensation benefits for blindness of 
the left eye pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that under the law, in the context of 
this issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
blindness of the left eye, claimed to be based on additional 
disability due to VA hospitalization in November 1992 must be 
denied as not well grounded.

In the case at hand, there is no medical evidence indicating 
that the veteran's left eye blindness was the result of the 
November 1992 VA surgery and or treatment.

There are no medical opinions, VA or non-VA, linking the 
veteran's left eye blindness to VA hospitalization, medical 
examination, or treatment.  On the other hand, the competent 
medical evidence of record is against the veteran's claim.

In this regard, the Board notes that the competent medical 
opinion of record shows that with respect to the claim for 
left eye blindness, a VA medical professional has 
specifically discounted any causal relationship between such 
left eye blindness and the surgery, treatment and/or 
examination undergone by the veteran during the November 1992 
VA hospitalization.

The veteran's claim, simply put, is to the effect that the 
surgery conducted during November 1992 while he was 
hospitalized by VA was the direct cause of his left eye 
blindness.  The opinion of the VA medical professional who 
reviewed his claims file is abundantly clear.  
The VA medical professional clearly pointed out that 
hemorrhaging which occurred after the surgical procedure in 
question would have occurred anyway, and that previous 
surgeries in this regard only postponed the inevitable.  He 
specified that blindness was not a necessary consequence of 
the November 1992 surgery, and that such surgery was 
performed to prolong the veteran's usable vision.  The 
examiner also clarified that the surgery did not aggravate 
the veteran's left eye disability beyond that which would be 
considered a necessary consequence of the surgery.

The Board finds that in view of the competent medical opinion 
of record, the November 1992 eye surgery did not result in 
left eye blindness.  The veteran has contended to the 
contrary.  The Board notes that generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered blindness in his left eye as the result of 
the November 1992 VA hospitalization.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, 
the issue of whether the November 1992 VA surgery caused 
blindness in the left eye requires competent medical 
evidence.  The competent medical evidence of record is 
against the veteran's claim.  In the absence of competent 
medical evidence linking the veteran's left eye blindness to 
the November 1992 VA hospitalization and surgery conducted at 
that time, the Board must deny the veteran's claim as not 
well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any evidence that 
has not already been requested and/or obtained that would 
well ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
blindness of the left eye, based on additional disability due 
to a November 1992 VA hospitalization  is not well grounded, 
the doctrine of reasonable doubt is not applicable to his 
case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  In assuming that his claim was well grounded, the 
RO accorded him greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for blindness of the left 
eye, based on additional disability due to VA hospitalization 
in November 1992, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

